DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/22/2021 to the Office Action mailed on 12/23/2020 is acknowledged.
Claim Status
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 58-63, 70, 76, 79, 88, and 96 are 
pending. 
Claims 3-15, 17-19, 22, 24, 25, 27, 28, 30-32, 34-39, 41, 42, 44, 45, 47-50, 52, 54-57, 
64-69, 71-75, 77, 78, 80-87, 89-95, 97, 98, 99 and 100 were previously cancelled and 23 and 46 are canceled.
Claims 58-63 and 96 are withdrawn as being directed to a non-elected invention.
Claims 1, 2, 20, 21 and 70 are currently amended.
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 70, 76, 79, and 88 have been examined.
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 70, 76, 79, and 88 are rejected.

Priority
Priority to applications 62/197212 filed on 07/27/2015 and 62/127762 filed on 03/03/2015 is acknowledged. 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 16, 20, 21, 23, 26, 29, 33, 40, 43, 46, 51, 53, 70, 76, 79, and 88  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 02/01/2014), and Jabbari (US Patent Application Publication 2014/0350692 A1, Published 11/27/2019).
The claims are directed to a method of producing mineral coated scaffold comprising contacting by dip coating a scaffold comprising matrix material such as polycaprolactone (PCL) in a primer coating comprising the polyester poly(D,L-lactide-co-glycolide)(PLG), drying, incubating the coated scaffold with modified simulated body fluid, incubating the scaffold and modified simulated body fluid for a period of time ( 1 to 21 days) under conditions sufficient to form a mineral coated scaffold; incubating the primer coated PCL scaffold with a citric acid solution; wherein the coating comprises a plate-like nanostructure and carbonate, calcium deficient hydroxyapatite component. The claims are further directed to the modified simulated body fluid comprises 141mM NaCl,  4.0mM KCl, 1.0mM MgCl2, 0.5mM MgSO4, 4.2mM NaHCO3, 5mM CaCl2, and 2.0mM KH2PO4. The claims are further directed hydrolyzing the scaffold. The claims are further directed to the method of incorporating silver particles into the scaffold.
Lee et al. teach protein-loaded PLGA microspheres dispersed in neutralized collagen solution dropped on PCL scaffolds at room temperature for 20 min (page 1863, column 2, section 2.8). The micropsheres are coated onto the scaffold and uniformly incorporated over the porous scaffolds (page 1867, column 1, section 3.4). The scaffold is used for tissue regeneration (abstract).
Lee et al. lacks a teaching wherein the PLG coated scaffold is incubated with modified simulated body fluid. Lee et al. also lacks a teaching wherein the scaffold is incubated with a citric acid solution. Lee eet al. further lacks a teaching wherein the scaffold has a silver particle coating.

MgCl2, 0.5mM MgSO4, 4.2mM NaHCO3, 5mM CaCl2, and 2.0mM KH2PO4 at a pH of about 6.8 to 7.4 (paragraphs 0056 and 0058). The microsphere is first pre-treated by surface hydrolysis (paragraph 0061). The mineral coating has a plate-like nanostructure and carbonate-substituted, calcium deficient hydroxyapatite phase (paragraph 0084). The mineral-coated microsphere surface is porous (pargraph 0085). The Ca/P ratio of the mineral coating was 1.41 (paragraph 00112). Calcium phosphate based mineral coatings represent desirable surfaces have been shown to promote favorable interactions with natural bone, for example, hydroxyapatite may be capable of inducing new bone formation (paragraph 0006). The invention relates to tissue engineering (paragraph 0003).
	
Jabbari et al. teach that a method of biomineralization promoting materials (title). An incubation solution comprising citric acid can be used to increase the CaP content (paragraph 0052).
Ciobanu et al. in order to obtain a silver coating, the polymeric samples coated with hydroxyapatite layer were rapidly immersed in 50 mL of freshly prepared 0.5 M AgNO3 solution with pH = 6.5 at 22 °C, for certain period of time(1–2 days) (page 37, column 1, paragraph 6). A layer of hydroxyapatite was deposited on porous polyurethane support and the silver nanoparticles (average size 34.71 nm) were dispersed among and even on the hydroxyapatite crystals (abstract). The antimicrobial proper-ties of the hydroxyapatite coatings were improved after Ag treatments (page 41, column 2, paragraph 6). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a calcium-containing mineral coating to the PLGA microspheres of Lee et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to incubate the PLG microspheres of Lee  et al. and have a reasonable expectation of success. One would have been motivated to do so in order to increase CaP content. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add silver nanoparticles to the hydroxyapatite coating of Murphy et al. and have a reasonable expectation of success. One would have been motivated to so since in order to improve the antibacterial properties of the hydroxyapatite of Murphyet al./Lee et al.
With regard to the instant limitation that the scaffold have average pore volume of about 60% and/or surface roughness of about 132µ, this is an inherent property of the scaffold. Since, the prior art scaffold is structurally the same as the instantly claimed scaffold, it is expected to have the same properties. Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

Response to Applicant’s Arguments
Applicant argues the prior art does not teach a modified simulated body fluid comprising 20mM Tris, at least 5mM CaCl2, at least 2nM KH2PO4, and a pH of 6.5 to 7.2. Applicant’s argument has been fully considered but found not to be persuasive. Murphy et al. teach modified simulated body fluid comprising 5mM CaCl2, 2.0mM KH2PO4, Tris, and a ph of about 6.8 to 7.4 (paragraphs 0056 and 0058). Murphy et al. is only silent as to the concentration of Tris. However, Tris is used to buffer the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Applicant further argues that the prior art does not teach or suggest “wherein the mineral coating comprises a carbonate-substituted, calcium deficient hydroxyapatite component, and the mineral coating has a plate-like nanostructure and a porosity  about 20% and about 28%”. Applicant’s argument has been fully considered but found not to be persuasive. The instant limitation is a property of the mineral coating as a result of the modified simulated body fluid incubation on the scaffold. The property is inherent to the teachings of Murphy et al. Therefore, the instant limitation is taught by the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has argued that the limitations are not taught in each of the individual references. Applicant does not provide argue why the combination of references would not result in the instant invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the foregoing reasons the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALI SOROUSH/Primary Examiner, Art Unit 1617